Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable subject matter

Claims 1-10, 12-16 and 21-23 are allowed.


The following is an examiner’s statement of reasons for allowance: 



Regarding Claim 1, Adamek (Pat.6218737) disclose a method for determining a physical parameter of an adjustable upper link of a three-point hitch during a working operation thereof, comprising:
     providing a lower link of the three-point hitch (Figs. 3 and 4, # 36, 43 and 37, e.g., three points) and an implement attachable to the upper and lower links of the three-point hitch (Fig. 2, # 11, 12 and 4, the connected by three points hitch, Col. 2, lines 14-20);
     generating calibration data prior to the working operation of the three-point hitch, where the calibration data defines a relationship of a length of the upper link (Col. 1, lines 49-55, where new actual lift position is reaches, the storage unit generates an electric control signal corresponding to the nominal length signal, control unit actuates the power drive as a function of the deviation of the respective actual length setting) and (Col. 2, lines 14-25); and

      disclose using the calibration data to determine a physical parameter of the adjustable upper link (Fig. 2, # 13, Col. 1, lines 40-55) during the working operation (Col. 2, lines 39-42).

Cowell (Pat.4508178) disclose upper link angle defined between the upper link and a reference line (Col. 4, lines 7-20).


The prior art applied above does not disclose or render obvious:

“varying the upper link length between a minimum upper link length and a maximum upper link length in order to generate calibration data in a lifting position of the lower link with attached implement.”

Claim 21, comprises the similar limitation of Claim 1.

Additionally,  Adamec disclose defining a working range for the lower link delimited by a lifting position and a further lifting position (Col. 5, lines 58-65, where a new curve 44 is obtained with a discontinuity in the range of the new nominal value 43), but
the prior art applied above does not disclose or render obvious:
“suppressing the determination of the physical parameter of the upper link for a lifting position of the lower link outside the working range. ”


Claim 22, comprises the similar limitation of Claim 1, but the prior art applied above does not disclose or render obvious:
“determining the upper link length as a function of a change of the upper link angle over time.”

Claim 23, comprises the similar limitation of Claim 1, but the prior art 
applied above does not disclose or render obvious step of : “determining the upper link length as a function of an adjusting direction of the upper link length.”
Claims 2-10 and 12-16 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)27223022302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857